PER CURIAM.
The former husband challenges an award of attorney’s fees to the former wife. We find that the trial court failed to make sufficient findings concerning how it arrived at the amount of fees awarded, or how it determined entitlement to fees. Further, it is not readily apparent from the record on what the court bases its determinations.
We, therefore, reverse and remand for entry of an appropriate order. See Davis v. Davis, 613 So.2d 147, 148 (Fla. 1st DCA 1993); Hoffay v. Hoffay, 555 So.2d 1309 (Fla. 1st DCA 1990).
WOLF, VAN NORTWICK and PADOVANO, JJ., concur.